PER CURIAM.
Appellant pled guilty to DUI manslaughter and other related charges and, one week after he was sentenced, filed a pro se motion to withdraw his plea alleging that his lawyer intimidated him and misinformed him. At the hearing appellant was unrepresented and his counsel testified against him. He appeals the order denying the motion to withdraw his plea, arguing that he was entitled to be represented by conflict-free counsel at the hearing on the motion to withdraw. The state concedes that appellant was entitled to counsel, Padgett v. State, 743 So.2d 70 (Fla. 4th DCA 1999). We disagree with the state’s assertion that the lack of representation could be harmless under these facts. Reversed.
KLEIN, GROSS and TAYLOR, JJ., concur.